                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

TONY N. FENNELL,

              Plaintiff,

       v.                                             Case No. 3:17-cv-00961-JPG-RJD

MIKE DICKSON et al.,

              Defendants.

                              MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       On April 13, 2018, the Court received a suggestion of death as to defendant Dr. Robert

Blankenship. (ECF No. 17.) The Court then warned the plaintiff that if he did not file a motion

for substitution within 90 days, the Court would dismiss any and all claims against defendant

Blankenship pursuant to Federal Rule of Civil Procedure 25(a)(1). (ECF No. 18.) Now, 90 days

have passed, yet the plaintiff has not filed any motions for substitution—so the Court must

DISMISS WITH PREJUDICE all claims in this case against defendant Blankenship. The

Court DIRECTS the Clerk of Court to terminate him as a defendant in this case.

IT IS SO ORDERED.

DATED: OCTOBER 23, 2018

                                           s/ J. Phil Gilbert
                                           J. PHIL GILBERT
                                           DISTRICT JUDGE
